On March 29, 2000, the defendant was sentenced to ten (10) years in the Montana State Prison, with five (5) years suspended.
On August 24, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Mansch. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review *35Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 24th day of August, 2000.
DATED this 11th day of September, 2000.
It is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a ten (10) year commitment to the Department of Corrections, with five (5) years suspended.
The reason for this amendment is that this sentence more closely conforms to what appears to have been Judge McLean's intent, as he recommended placement in a pre-release program.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.